DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkley, Jr. et al. (US Patent Application Pub. No.: US 2017/0063191 A1).
For claim 1, Kirkley, Jr. et al. disclose the claimed invention comprising: a stator (reference numeral 14, see figures 9, 10); and a coolant jacket (reference numeral 28, see figure 10) molded as a single, unitary piece in sealing engagement against an outer perimeter of the stator (reference numeral 14, see figure 10), with a first end of the coolant jacket (reference numeral 28) forming a first integrated spray ring (reference numeral 142, see figure 16).  
For claim 2, Kirkley, Jr. et al. disclose the first integrated spray ring (reference numeral 142, see figure 16) comprising a plurality of nozzles (reference numeral 166) extending through the first integrated spray ring toward an end of the stator (see figure 16, also figures 9, 10).  
For claim 3, Kirkley, Jr. et al. disclose the coolant jacket (reference numeral 28) further comprising a second integrated spray ring (reference numeral 144) arranged at a second end of the coolant jacket opposite to the first integrated spray ring (see figure 16).  
For claim 4, Kirkley, Jr. et al. disclose the coolant jacket (reference numeral 28) including an outer circumferential portion (reference numeral 30, see figure 16) arranged between the first integrated spray ring (reference numeral 142) and second integrated spray ring (reference numeral 144) and formed integrally with the first integrated spray ring (reference numeral 142) and the second integrated spray ring (reference numeral 144, see figure 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkley, Jr. et al. (US Patent Application Pub. No.: US 2017/0063191 A1) in view of Kobes et al. (US Patent Application Pub. No.: US 2015/0381010 A1) and Bradfield (US Patent No.: 8446056).
For claim 5, Kirkley, Jr. et al. disclose the claimed invention except for the outer circumferential portion being molded directly in sealing engagement against an outer circumferential surface of the stator, and the outer circumferential portion joining the first integrated spray ring to the second integrated spray ring continuously without any seams or joints.  Kobes et al. disclose the cooling jacket (reference numeral 7) being molded to the outer surface of the stator (reference numeral 5, see figure 1, and paragraph [0026]), and Bradfield discloses the joining of spray rings (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) continuously without any seams or joints (see figures 1, 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the molding of the cooling jacket with the stator as disclosed by Kobes et al. and also have the joining of the first and second spray rings to the jacket continuously without any seams or joints as disclosed by Bradfield for the cooling jacket of Kirkley, Jr. et al. for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 10, Kirkley, Jr. et al. disclose the claimed invention comprising: a stator (reference numeral 14, see figures 9, 10); a coolant jacket (reference numeral 28, see figure 10) enclosing the stator (reference numeral 14, see figure 10); an annular coolant passage (reference numerals 116, 118) formed between the coolant jacket (reference numeral 28) and the outer circumferential surface and surrounding the stator (reference numeral 14, see figure 10); and a feed channel (reference numeral 128) extending to the annular coolant passage (reference numerals 116, 118, see figures 10, 12).  Kirkley, Jr. et al. however do not specifically disclose the coolant jacket being molded in place against an outer circumferential surface of the stator, and the feed channel extending through a spray ring of the coolant jacket molded to the outer circumferential surface.  
Kobes et al. disclose the cooling jacket (reference numeral 7) being molded to the outer surface of the stator (reference numeral 5, see figure 1, and paragraph [0026]), and Bradfield discloses the feed channel (reference numeral 38) extending through a spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) of the coolant jacket molded to the outer circumferential surface (see figures 1, 2A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the molding of the cooling jacket with the stator as disclosed by Kobes et al. and also have the feed channel extending through a spray ring of the coolant jacket as disclosed by Bradfield for the cooling jacket of Kirkley, Jr. et al. for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 11, Kirkley, Jr. et al. disclose a drain channel (reference numeral 440) formed by the spray ring (portion 420 of jacket when joined to the stator, see figure 28) and extending from the annular coolant passage (reference numeral 414) through the coolant jacket (see figure 28).  
For claim 12, Kirkley, Jr. et al. in view of Kobes et al. and Bradfield disclose the claimed invention except for the spray ring being an integrated spray ring molded together with the coolant jacket.  Bradfield further discloses the spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) being an integrated spray ring molded together with the coolant jacket (reference numeral 40, see figures 1, 2A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an integrated spray ring molded together with the coolant jacket as disclosed by Bradfield for the coolant jacket of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 13, Kirkley, Jr. et al. disclose a second spray ring (reference numerals 142, 144) arranged opposite and parallel to the integrated spray ring across the stator (see figures 10, 16) and sealed against the outer circumferential surface (outer surface of stator 14, see figures 9, 10).  
For claim 15, Kirkley, Jr. et al. in view of Kobes et al. and Bradfield disclose the claimed invention except for the second spray ring being molded together with the integrated spray ring and the coolant jacket.  Bradfield further discloses the second spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) being molded together with the integrated spray ring and the coolant jacket (see figures 1, 2A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second spray ring being molded together with the integrated spray ring and the coolant jacket as disclosed by Bradfield for the coolant jacket of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 16, Kirkley, Jr. et al. in view of Kobes et al. and Bradfield disclose the claimed invention except for the integrated spray ring including a first plurality of nozzles molded integrally with the integrated spray ring and oriented toward the stator.  Bradfield further discloses the integrated spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) including a first plurality of nozzles (reference numeral 48) molded integrally with the integrated spray ring and oriented toward the stator (see figures 1, 2A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the integrated spray ring including a first plurality of nozzles molded integrally with the integrated spray ring and oriented toward the stator as disclosed by Bradfield for the coolant jacket of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 17, Kirkley, Jr. et al. in view of Kobes et al. and Bradfield disclose the claimed invention except for the second spray ring including a second plurality of nozzles molded integrally with the second spray ring, with the second plurality of nozzles arranged mirror symmetric to the first plurality of nozzles.  Bradfield further discloses the second spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) including a second plurality of nozzles (reference numeral 48) molded integrally with the second spray ring (see figures 1, 2A), with the second plurality of nozzles (reference numeral 48) arranged mirror symmetric to the first plurality of nozzles (both sides of the stator have the same configuration of nozzles 48, i.e. mirror symmetric, see figures 1, 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second spray ring including a second plurality of nozzles molded integrally with the second spray ring, with the second plurality of nozzles arranged mirror symmetric to the first plurality of nozzles as disclosed by Bradfield for the coolant jacket of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 18, Kirkley, Jr. et al. disclose the claimed invention comprising: flowing a coolant to an annular coolant passage (reference numerals 116, 118) formed between a stator (reference numeral 14) and a coolant jacket (reference numeral 28, see figure 10); and spraying the coolant toward the stator (reference numeral 14) from a nozzle (reference numeral 166) formed in a spray ring (reference numeral 142, see figure 16).  Kirkley, Jr. et al. however do not specifically disclose the cooling jacket molded directly to the stator, and the spray ring molded integrally with the coolant jacket.  
Kobes et al. disclose the cooling jacket (reference numeral 7) being molded to the outer surface of the stator (reference numeral 5, see figure 1, and paragraph [0026]), and Bradfield discloses the spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) molded integrally with the coolant jacket (portion of housing 12 surrounding the stator 24, see figures 1, 2A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the molding of the cooling jacket with the stator as disclosed by Kobes et al. and also have the spray ring molded integrally with the coolant jacket as disclosed by Bradfield for the cooling jacket of Kirkley, Jr. et al. for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 19, Kirkley, Jr. et al. in view of Kobes et al. and Bradfield disclose the claimed invention except for flowing the coolant to the annular coolant passage comprising flowing the coolant through a feed channel extending through the spray ring to the annular coolant passage.  Bradfield further discloses the feed channel (reference numeral 38) extending through a spray ring (ends of housing 12 that have the spray apertures 48, see figures 1, 2A) to the annular coolant passage (between jacket 34 and stator 24, see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the feed channel extending through the spray ring as disclosed by Bradfield for the cooling jacket of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  
For claim 20, Kirkley, Jr. et al. disclose flowing the coolant sprayed toward the stator to a drain channel (reference numeral 440, see figure 28) extending through the spray ring (portion 420 when attached to the stator, see figure 28).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkley, Jr. et al. as applied to claim 1 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2017/0324305 A1).
For claim 6, Kirkley, Jr. et al. disclose the claimed invention including a plurality of outlet channels (reference numerals 216, 230) formed by the coolant jacket (see figure 20), but Kirkley, Jr. et al. do not specifically disclose a plurality of feed channels formed by the coolant jacket.  Having a plurality of feed channels is a known skill as exhibited by Chamberlin et al. (reference numerals 71, 72, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of feed channels as disclosed by Chamberlin et al. for the coolant jacket of Kirkley, Jr. et al. for predictably providing desirable configuration for facilitating the cooling assembly of the device.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkley, Jr. et al. in view of Kobes et al. and Bradfield as applied to claim 13 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2014/0246177 A1).
For claim 14, Kirkley, Jr. et al. disclose the second spray ring (i.e. reference numeral 144) being molded separately from the coolant jacket and the integrated spray ring (ring 144 is a separate element and attached to the jacket 30, see figure 16), but Kirkley, Jr. et al. in view of Kobes et al. and Bradfield do not specifically disclose the second spray ring being sealed against the coolant jacket by a gasket.  Having a gasket for sealing the coolant component is a known skill as exhibited by Chamberlin et al. (reference numeral 114, see figure 7, and paragraph [0076]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gasket as disclosed by Chamberlin et al. for the second spray ring of Kirkley, Jr. et al. in view of Kobes et al. and Bradfield for predictably providing desirable configuration for facilitating the cooling assembly of the device.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including each feed channel of the plurality of feed channels fluidly coupling to an annular clearance disposed between an outer circumferential portion of the coolant jacket and an outer circumferential surface of the stator, with the annular clearance closed by sealing engagement of the first integrated spray ring with the outer circumferential surface of the stator as recited in claim 7; each feed channel of the plurality of feed channels extending axially through the first integrated spray ring parallel to a central axis of the first integrated spray ring as recited in claim 8; and each outlet channel of the plurality of outlet channels extending radially through the first integrated spray ring relative to a central axis of the first integrated spray ring as recited in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling stator configurations: US 10483812 B2 (Saari; Juha Tuomas et al.), US 10141798 B2 (Rogginger; Christoph et al.), US 10141095 B2 (Skalski; Vincent et al.), US 9048710 B2 (Chamberlin; Bradley D. et al.), US 8659191 B2 (Chamberlin; Bradley D. et al.), US 8525375 B2 (Pal; Debabrata), US 8519581 B2 (Bradfield; Michael D.), US 8482167 B2 (Erfanfar; Mohsen et al.), US 8269383 B2 (Bradfield; Michael D.), US 8247933 B2 (Dang; Dang Dinh et al.), US 8169110 B2 (Swales; Shawn H. et al.), US 7545060 B2 (Ward; Terence G.), US 7009317 B2 (Cronin; Michael G. et al.), US 5363002 A (Hernden; Michael et al.), US 3479541 A (ROBINSON RUSSELL I), US 20190315221 A1 (Frait; Steven Anatole et al.), US 20190006914 A1 (Graves; Scott Michael et al.), US 20180123409 A1 (ROGGINGER; CHRISTOPH et al.), US 20170063182 A1 (Heilman; Raymond D. et al.), US 20120074799 A1 (Bradfield; Michael D.), US 20110298316 A1 (Bradfield; Michael D.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834